Judgment, Supreme Court, Bronx County (Ira R. Globerman, J.), rendered September 3, 2003, convicting defendant, after a jury trial, of course of sexual conduct against a child in the second degree and endangering the welfare of a child, and sentencing him to concurrent terms of seven years and one year, unanimously modified, on the law, to the extent of vacating the sex offender registration and DNA databank fees, and otherwise affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The fact that the jury acquitted defendant of certain charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). The victim provided a very detailed and credible account of defendant’s sexual acts.
As the People concede, since the crime was committed before the effective date of the legislation (Penal Law § 60.35 [1] [d], [e]) providing for the imposition of sex offender registration and DNA databank fees, those fees should not have been imposed. Concur—Mazzarelli, J.E, Saxe, Ellerin, Gonzalez and Catterson, JJ.